Citation Nr: 0207202	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  94-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right acromioclavicular joint, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Washington, D.C., Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2000, the Board deferred adjudication of the 
veteran's perfected appeal relevant to entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right humerus and remanded to the RO for consideration of 
the inextricably intertwined claim of clear and unmistakable 
error (CUE) in the November 25, 1953, RO decision that 
assigned a 20 percent rating for residuals of a compound 
comminuted fracture of the right humerus.  The veteran 
appealed the matters decided by the Board (entitlement to 
increased ratings for the right shoulder and lumbar spine) to 
the Court of Appeals for Veterans Claims (Court).  The Court 
vacated the Board's September 2000 decision on those matters 
and remanded for further articulation of reasons and bases 
adjudication pertinent to the rating determination.  The 
Court noted it had no jurisdiction over the remanded matter 
of entitlement to an increased rating for residuals of a 
shell fragment wound of the right humerus.  Herein below, the 
Board addresses the matters of entitlement to increased 
rating for the right shoulder and lumbar spine.  The RO's 
attention is, however, directed to the matters of whether CUE 
exists in the November 25, 1953, RO decision that assigned a 
20 percent rating for residuals of a compound comminuted 
fracture of the right humerus and entitlement to an increased 
rating for such disability, which remain in appellate remand 
status.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters on appeal have been obtained.

2.  The veteran is right handed.

3.  Degenerative changes of the right acromioclavicular joint 
are manifested by subjective complaints of pain on use, 
guarding of arm movements and objective evidence of a 
limitation of shoulder motion; there is no evidence of right 
shoulder motion limited to 25 degrees from the side or less, 
impairment of the humerus in the form of loss of the humeral 
head, nonunion, or fibrous union, or other additional 
functional loss attributable to service-connected 
degenerative changes of the right acromioclavicular joint.

4.  Degenerative changes of the lumbar spine are manifested 
by subjective complaints of pain and a limitation of lumbar 
spine motion resulting in no more than a moderate level of 
impairment.

5.  The veteran's right acromioclavicular joint and lumbar 
spine manifestations do not present as unusual or exceptional 
and are not shown to require frequent periods of 
hospitalization or marked interference with employment 
rendering impractical the use of the schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degenerative changes of the right acromioclavicular joint 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201, 5202 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, but after the RO's most 
recent consideration of the issue in appellate status, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations are liberalizing 
and are therefore applicable to the issues decided herein.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record in this case reflects that the RO addressed the 
merits of the veteran's increased rating claims and notified 
him of the law and regulations governing the evaluation of 
disabilities, to include the rating criteria specific to the 
lumbar spine and the shoulder.  The veteran has also been 
advised of the evidence considered in connection with his 
appeal and the evidence potentially probative of the rating 
claims addressed herein.  

A review of the record shows that the claims file contains 
the veteran's service medical records as well as post-service 
evidence of VA outpatient treatment and multiple VA 
examination reports specifically addressing the nature and 
severity of right shoulder and lumbar spine manifestations.  
The claims file also contains the veteran's statements and 
hearing testimony relevant to his claimed symptomatology.  
Such evidence has been considered by the RO, as reflected in 
the statement of the case and supplemental statements of the 
case issued throughout the appeal.  

The issues addressed herein are now before the Board on 
remand from the Court.  The Board advised the veteran and his 
representative of the right to submit additional evidence and 
argument before the Board in connection with such claims.  As 
recently as April 10, 2002, the veteran's representative 
stated that the veteran did not have additional evidence to 
submit at this time.  Although the representative 
acknowledged that the veteran reports receipt of "regular 
treatment for his health problems at the Washington, DC VA 
Medical Center," neither the veteran nor the representative 
has further identified dates of treatment or suggested that 
any additional treatment records exist such as would 
establish or even suggest a material change in the nature or 
severity of the veteran's right shoulder or lumbar spine 
disability.  See e.g., Counts v. Brown, 6 Vet. App. 473, 476-
477 (1994) (when there is no showing of the relevance of 
outstanding records, there is no duty to assist); see also 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to 
assist is not a license for a fishing expedition to determine 
if there might be some unspecified information which could 
possibly support a claim).  As the claims file already 
contains sufficient medical evidence upon which to assess the 
severity of the veteran's service-connected lumbar spine and 
right acromioclavicular joint disabilities, and insofar as 
there is no evidence of any material change in the status of 
the veteran's disabilities since the most recent 
examinations, based on the particular facts of this case the 
Board determines there is no reasonable possibility that 
additional development would substantiate the veteran's 
claims.

For the reasons set out above, the Board finds that all 
duties set out under the VCAA have been met relevant to the 
claims decided herein.  See Wensch v. Principi, 15 Vet. App. 
362, 367-68 (2001), citing DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001).  A remand for adjudication by the RO would 
thus serve only to further delay resolution of the claims 
with no benefit flowing to the appellant.

Factual Background

By way of history, service medical records document 
incurrence of a shell fragment wound to the right arm and 
shoulder with a compound, comminuted fracture of the right 
humerus.  The deltoid muscle was partially severed and 
exposed.  There was no major artery or nerve involvement.  
The veteran received treatment, to include surgery.  At 
discharge from service a scar on the right shoulder was 
noted.  The initial post-service VA examination was conducted 
in November 1953.  Examination revealed a well-aligned 
humerus, a slight loss of muscle substance, slight atrophy 
and some depression and adherence of the shoulder scar, 
without evidence of motion limitation, discomfort or 
crepitation.  The RO granted service connection for residuals 
of a shell fragment wound with fracture of the right humerus 
and assigned a 20 percent evaluation, effective August 14, 
1953.  The RO also granted service connection for arthritis 
of the cervical spine.

In May 1988, the veteran presented for a VA examination.  At 
that time X-rays revealed degenerative changes of the lumbar 
spine and deformity of the shaft of the humerus with retained 
fragments.  The pertinent medical assessments were severe 
limitation of motion and function of the right upper 
extremity, and, degenerative changes of the lumbar spine with 
recurrent lumbosacral strain.  In a rating decision dated in 
August 1988, the RO established service connection for 
degenerative changes of the right acromioclavicular joint, 
with limitation of the right shoulder, evaluated as 
30 percent disabling effective March 16, 1988; and, 
degenerative changes of the lumbar spine with limited motion, 
evaluated as 20 percent disabling effective March 16, 1988.  
A separate 20 percent rating remained in effect for residuals 
of a shell fragment wound to the right humerus.

In April 1991, the veteran applied for increased evaluations 
for his right upper extremity and lumbar spine disabilities.  
He complained of pain and stiffness impairing his ability to 
drive or work.  A VA examination was conducted in July 1991.  
The examiner noted local pain at the acromioclavicular joint 
on forced adduction of the right arm and on scapular 
protraction and retraction and also noted tenderness of the 
spinous processes of the lumbar spine.  There was no evidence 
of spasm.  There was a limitation of lateral bending, 
bilaterally, described as "slightly" to 30 degrees with end 
pain.  The concluding diagnoses were degenerative joint 
disease of the right acromioclavicular joint with pain on 
palpation and stress, and, spondylosis of the low back with a 
slight limitation of motion.

A private record from the Oxon Hill Life and Health Center, 
dated in late 1992, shows complaint of left shoulder pain.  
Private records dated in 1992 also show the veteran underwent 
physical therapy for areas to include the lumbar spine.

In October 1993, the veteran testified before an RO Hearing 
Officer.  At that time he complained of having significant 
problems with his arm.  He demonstrated a limitation of right 
arm motion.  He also complained of pain in the lower back.  
He testified he sought treatment from private physicians as 
he was more comfortable with them.  He cited treatment with 
injections and physical therapy.  He reported he would 
attempt to work a full work day each day of the week but took 
one day off for treatment.  He also reported he would 
sometimes have to leave work early due to the severity of his 
symptoms.

The veteran reported for a VA examination in January 1994.  
He reported he was working in a warehouse operating a heavy 
forklift.  The examiner noted a well-healed scar over the 
right upper lateral humeral region.  There was severe 
guarding of the right shoulder when dressing and undressing.  
There was also evidence of crepitus upon rotation and 
abduction.  There was no evidence of swelling.  The veteran 
evidenced right shoulder motion as follows:  flexion to 
140 degrees; extension to 40 degrees; internal rotation to 50 
degrees; external rotation to 60 degrees; abduction to 70 
degrees; and adduction to 60 degrees.  Relevant to the lumbar 
spine there was evidence of mild thoracolumbar scoliosis and 
mild paralumbar muscle spasm bilaterally.  There was no 
evidence of a fixed deformity and no evidence of pain on 
motion.  The veteran demonstrated lumbar motion as follows:  
flexion to 65 degrees; extension to 15 degrees; lateral 
flexion to 25 degrees bilaterally; and, slightly decreased 
rotation bilaterally.

The claims file contains records of VA outpatient treatment 
from July 1996 to June 1997.  An entry dated in April 1997 
includes note of an on-the-job injury in December 1996.  The 
veteran injured his back and shoulder after falling off a 
jack at his place of employment and missed three months of 
work.  He complained of back and shoulder pain.  Examination 
revealed a limitation of shoulder motion at elevation to 30 
or 40 degrees.  The veteran was unable to fully rotate his 
shoulder.  His surgical scar was well-healed.  

In March 1997, the veteran testified before the undersigned.  
He complained of constant shoulder pain and difficulty 
lifting objects, especially over his head.  He demonstrated 
he was able to move his right arm to about midway between 
shoulder level and his side.  He indicated he took 
medications to control the pain.  He also indicated treatment 
with injections and with ointments.  He complained of spasm 
in his arm.  He complained of pain in his back so bad that he 
sometimes had difficulty moving.  He reported that he had 
pain and numbness that sometimes radiated to his extremities.  

The veteran presented for a VA examination in July 1997.  He 
was described as a warehouse worker.  There was a well-healed 
laceration at the lateral aspect of the right deltoid.  There 
was some diffuse mild local tenderness in that area.  The 
veteran evidenced a diminished range of right shoulder 
motion.  He had abduction to 60 degrees, extension to 60 
degrees, flexion to 30 degrees and internal and external 
rotation to 45 degrees.  The examiner noted there was 
considerable guarding and that the extent of motion was 
variable and could not be fully assessed.  Examination 
revealed the veteran's back to be straight.  There was no 
evidence of swelling, redness, deformity, or muscle spasm.  
There was diffuse lower lumbar and lumbosacral tenderness.  
The veteran had difficulty with heel-and-toe gait due to back 
pain.  X-rays showed degenerative changes about the right 
shoulder with a deformity of the proximal humerus and a 
retained metallic fragment imbedded in the soft tissues about 
that area.  There was X-ray evidence of degenerative changes 
in the lumbosacral spine.  The examiner summarized that the 
veteran's disabilities were moderate to severe but that a 
full assessment could not be made as there was significant 
guarding.  The examiner continued to note the veteran had 
mild difficulty dressing and undressing and that there was 
some pain on use but such did not appear severe.  The 
examiner also noted that no incoordination was detected and 
that weakness could not be fully assessed as it was felt that 
the veteran was not exerting maximal effort at all times.  No 
abnormal movements were detected.

The veteran presented for VA examinations in March 1999.  He 
complained of aching in his lumbar spine and right shoulder.  
Examination of the lumbar spine revealed no tenderness to 
percussion, no postural abnormalities, no fixed deformities 
and no spasm or musculature asymmetries.  There was no 
evidence of pain on motion or neurologic deficits in the 
lumbar spine region.  The veteran evidenced lumbar motion as 
follows:  flexion to 40 degrees; extension to 15 degrees; 
lateral flexion to 15 degrees bilaterally; and rotation to 
between 30 and 40 degrees bilaterally.  Examination of the 
right shoulder revealed a surgical scar, without noted 
impairment attributable to scarring.  There was no tenderness 
to palpation over the acromioclavicular joint and generally 
no tenderness over the shoulders.  The examiner noted a 
palpable subcutaneous mass representative of a deformity of 
the upper humerus.  The veteran evidenced right shoulder 
motion as follows:  flexion to 60 degrees; extension to zero 
degrees; abduction to 50 degrees; adduction to zero degrees; 
and external and internal rotation to 75 degrees.  There was 
no evidence of gross muscle abnormalities at the site of the 
humerus.  The examiner cited X-rays indicative of mild 
degenerative changes in the lumbar spine and mild 
degenerative changes in the right shoulder, with a deformed 
humerus and a retained metallic foreign body.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Right acromioclavicular joint

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2001).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  38 C.F.R. § 4.69 (2001).  
In this case the evidence consistently shows the veteran to 
be right handed and thus, his right upper extremity is his 
dominant or major extremity for rating purposes.

The veteran's service-connected right acromioclavicular joint 
disability is currently evaluated as 30 percent disabling 
pursuant to Diagnostic Code 5003-5202.  38 C.F.R. § 4.27 
(2001) provides that hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Diagnostic Code 5202 pertains to impairment of the humerus.  
A 20 percent evaluation is warranted for malunion of the 
humerus of the major arm with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation is assigned for malunion of the 
humerus with marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements of the major arm.  A 50 percent evaluation 
is assigned for fibrous union of the humerus of the major 
arm.  Higher ratings are assigned for nonunion (false flail 
joint) or loss of head (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  The entirety of the competent medical 
evidence of record is without clinical or diagnostic test 
evidence of fibrous union or nonunion of the humerus or of 
loss of the humeral head so as to warrant a higher evaluation 
under Diagnostic Code 5202.  

Diagnostic Code 5003 pertains to arthritis and provides for a 
maximum 10 percent evaluation for arthritis in a single joint 
manifested by objective evidence of motion limitation.  As 
such, no rating higher than the currently assigned 30 percent 
is available under Diagnostic Code 5003 for the veteran's 
right shoulder.  However, a higher rating is potentially 
available based on limitation of shoulder motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 evaluates limitation of motion 
of the arm, and provides for assignment of 30 percent 
evaluation where motion of the major arm is restricted to 
midway between the side and shoulder level.  A 40 percent 
evaluation is warranted for motion of the major arm 
restricted to 25 degrees from the side.  Normal ranges of 
motion of the shoulder are forward elevation (flexion) zero 
to 180 degrees; abduction zero to 180 degrees; and, internal 
and external rotation to 90 degrees. 38 C.F.R. § 4.70, Plate 
I (2001).

Although the Board recognizes that the veteran, in fact, 
experiences motion limitation of his right shoulder by reason 
of his service-connected degenerative arthritis, the 
competent medical evidence of record is consistent in showing 
he is able to maintain right arm motion to greater than 25 
degrees from his side.  Even in April 1997, shortly after a 
work-related injury resulted in an exacerbation of right 
shoulder problems, the veteran was able to raise his arm to 
above 25 degrees from his side.  The Board has considered the 
veteran's complaints of pain, especially on use, and his 
complaints of spasm and weakness, consistent with DeLuca, 
supra, and 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the most 
recent VA examiner described the veteran's right shoulder 
degenerative changes as only mild, and specifically noted the 
absence of tenderness to palpation or generally at the time 
of examination.  Similarly, only mild tenderness was noted at 
the time of examination in July 1997, and, even with the 
veteran's "considerable" guarding, and examination notes of 
variable motion ranges, the veteran was consistently able to 
achieve lifting motion to more than 25 degrees from his side.  

In Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997), the Court 
noted that no separate rating for pain was warranted where 
already contemplated in the award.  The Court, in DeLuca at 
205-06, pointed out that range of motion can undoubtedly be 
affected by pain and that limitation of motion due to pain 
might indeed be reflected in a rating under Diagnostic Code 
5201, but that Diagnostic Code 5201 does not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups (emphasis added).  The DeLuca Court thus emphasized 
that, consistent with other regulations, it is the additional 
loss that must be considered as indicative of a higher 
rating.  Where there is no additional loss, DeLuca factors do 
not result in assignment of a higher rating.  Such is the 
case at hand.  Although the veteran does evidence a right 
shoulder motion loss, such loss is due to degenerative 
changes resulting in pain.  Even with consideration of such 
pain and other symptom complaints, there is no objective 
evidence of motion loss beyond that contemplated in the 
currently assigned 30 percent rating.  As such, no higher 
rating is warranted based on motion limitation of the right 
shoulder.

In making the above decision, consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2001), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds no basis 
upon which to assign a disability evaluation higher than 30 
percent in this case.  The evidence is consistent in showing 
the veteran to retain some shoulder motion and is negative 
for evidence of nonunion, loss of the humeral head, or 
fibrous union of the humerus.  Thus, higher ratings under 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (2001) are not 
indicated.  Nor is there competent evidence of symptomatic 
scarring or any neurologic impairment of the right upper 
extremity that results in distinct functional impairment so 
as to warrant assignment of a higher or separate rating under 
38 C.F.R. §§ 4.14, 4.118, 4.124a (2001).

Finally, the Board notes that to the extent the veteran 
complains of symptoms such as muscle weakness, spasm, etc. in 
the upper extremity, such manifestations are more 
appropriately reserved for consideration in connection with 
adjudication of the veteran's claims of CUE and entitlement 
to an increased rating for residuals of a shell fragment 
wound to the right humerus.  Such matters are, as indicated 
herein above, in remand status at this time and will not be 
discussed herein.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  An evaluation in excess of 30 
percent for right shoulder disability is denied.

Lumbar spine

The veteran's lumbar spine is currently assigned a 20 percent 
evaluation pursuant to Diagnostic Code 5292, pertaining to 
motion limitation.  Slight limitation of the lumbar spine is 
evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling.

The April 1991 examination report describes lumbar motion 
that is "slightly" limited.  In January 1994 the veteran 
evidenced "mild" spasm in the paralumbar spine and the 
examiner noted only "slightly" decreased rotation.  
Although the veteran's back flexion appears to have decreased 
between the time of examination in 1994 and 1999, the Board 
emphasizes that at the time of examination in 1994 there was 
stated to be no evidence of pain on lumbar motion, and, in 
1997, although noting lumbar tenderness and the veteran's 
difficulty with heel-to-toe gait, the VA examiner 
specifically noted the absence of any swelling, redness, 
deformity or spasm in the lumbar spine indicative of 
additional functional loss.  The Board further notes that the 
1997 examination was conducted shortly subsequent to a work-
related injury resulting in an exacerbation of back and 
shoulder problems.  In 1999, further removed from such 
injury, there was again no evidence of pain on motion of the 
spine.  Nor was there evidence of spasm or any neurologic 
deficits in the lumbar spine at the time of the 1999 
examination.  Rather, the 1999 VA examiner summarized that 
the veteran had only mild degenerative changes in the lumbar 
spine.  

The Board again cites to the Court's decision in DeLuca, 
supra.  In this case the currently assigned 20 percent rating 
is based on motion limitation that is itself due to pain 
caused by the veteran's degenerative joint disease.  There is 
no competent evidence of additional motion limitation or 
other additional functional loss caused by the veteran's 
service-connected disability.  Of note are examination 
comments noting that the motion limitations are variable and 
that the veteran does not always appear to be exerting full 
effort.  Also emphasized is that, with the examination of 
evidence dated close in time to an exacerbating injury, the 
veteran does not objectively manifest pain on back motion.  
Moreover, the veteran has apparently been able to maintain 
his work requiring lifting and operation of heavy machinery 
for many years despite his back complaints.  Based on 
consideration of such evidence and the absence of objective 
factors such as manifested pain, weakness, incoordination, 
gait changes, atrophy, etc., the Board concludes that there 
is no competent evidence of additional motion limitation or 
other additional functional loss resulting from pain on use 
or during periods of flare-ups.  Rather, the veteran 
manifests a mild, to at most moderate, degree of back 
disability due to degenerative changes resulting in pain and 
motion limitation.  As such the veteran does not warrant 
assignment of higher than a 20 percent rating under 
Diagnostic Code 5292.

The Board has again considered the potential application of 
other various provisions of 38 C.F.R. Parts 3 and 4 (2001), 
whether or not they were raised by the veteran.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there appears to be no basis upon which to assign a 
disability evaluation higher than 20 percent for degenerative 
joint disease of the lumbar spine.  Specifically, the 
competent medical evidence is consistent in showing no 
neurologic defect of the lumbar spine, and does not reflect 
diagnosis of severe lumbosacral strain with spinal listing, 
narrowing of the joint spaces or any abnormal mobility of the 
spine so as to warrant assignment of a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2001).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  An evaluation in excess of 20 
percent for lumbar disability is denied.

Extraschedular consideration

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order with respect to the 
above-discussed disabilities.  

Ordinarily, VA's Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  The Board also notes that the RO has 
advised the veteran as to the relevant regulatory provision. 

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The veteran's right 
shoulder and lumbar disabilities are manifested by pain and 
motion loss and he has complained of symptoms such as spasm 
and aching, factors clearly contemplated in the schedular 
criteria, particularly such set out in 38 C.F.R. §§ 4.40, 
4.45, 4.71a.  The record in this case also does not 
demonstrate that the veteran's service-connected disabilities 
markedly interfere with employment or that he has required 
frequent periods of hospitalization for his disabilities.  
There is no evidence of hospitalizations for either the right 
shoulder or lumbar spine subsequent to in-service treatment 
of the right arm.  The evidentiary record does not reflect 
unusually frequent treatment for his disabilities.  Moreover, 
the veteran has worked in a field requiring manual labor and 
use of heavy equipment such as a forklift and/or jack for 
many years following service.  

The veteran has argued that he misses some hours from work on 
days he is not able to complete the full day and has also 
identified missing time from work to receive treatment.  The 
Board emphasizes, however, that the percentage ratings under 
the Schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the schedular evaluations currently assigned 
to the veteran's disabilities.  The evidence of record does 
not show, however, any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the right acromioclavicular joint or lumbar 
spine.





ORDER

An increased rating for degenerative changes of the right 
acromioclavicular joint, currently evaluated as 30 percent 
disabling, is denied.

An increased rating for degenerative changes of the lumbar 
spine, currently evaluated as 20 percent disabling, is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

